Exhibit 10.C.5
AMENDMENT NO. 4 TO
RECEIVABLES PURCHASE AGREEMENT
          AMENDMENT NO. 4, dated as of October 31, 2008 (the “Effective Date”),
to the RECEIVABLES PURCHASE AGREEMENT dated as of October 6, 2006 and amended by
Amendment No. 1 dated as of December 1, 2006, Amendment No. 2 dated as of
October 4, 2007 and Amendment No. 3 dated October 2, 2008 (as so amended, the
“Agreement”), among SNG FUNDING COMPANY, L.L.C., a Delaware limited liability
company, SOUTHERN NATURAL GAS COMPANY, a Delaware corporation, as initial
Servicer, STARBIRD FUNDING CORPORATION and the other funding entities from time
to time party hereto as Investors, BNP PARIBAS, NEW YORK BRANCH, and the other
financial institutions from time to time party hereto as Managing Agents, and
BNP PARIBAS, NEW YORK BRANCH, as Program Agent.
Preliminary Statement
          The parties hereto have agreed to modify the Agreement in certain
respects as set forth herein in accordance with Section 13.1 of the Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree, as follows:
ARTICLE 1 DEFINITIONS
          1.1 Definitions. Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Agreement, as amended hereby.
ARTICLE 2 AMENDMENT
          2.1 Amendments to Exhibit I. Exhibit I to the Agreement is hereby
amended as follows:
          (a) To amend and restate the definition of the term “Commitment
Termination Date” contained therein to read in its entirety as follows:
          ”Commitment Termination Date” means October 30, 2009, unless such date
is extended with the consent of the parties hereto.
          (b) To amend and restate the definition of the term “Program Limit”
contained therein to read in its entirety as follows:
          ”Program Limit” means $35,000,000, or such lesser amount as may from
time be specified by not less than ten (10) Business Days’ prior written notice
by Servicer to the Program Agent and Seller from time to time. Any reduction of
the Program Limit shall be irrevocable upon such notice being given and shall
not be subject to

 



--------------------------------------------------------------------------------



 



reinstatement and each partial reduction of the Program Limit shall be in an
amount equal to $1,000,000 or an integral multiple thereof
          2.2 Amendments to Schedule A. Exhibit I to the Agreement is hereby
amended to change from $40,000,000 to $35,000,000 each of (i) the Group Purchase
Limit for the Investor Group which includes Paribas, (ii) the Commitment of
Paribas and (iii) the total Commitments of the Committed Investors in the
Investor Group which includes Paribas.
ARTICLE 3 MISCELLANEOUS
          3.1 Representations and Warranties.
          (a) Each Seller Party hereby represents and warrants to the Program
Agent, the Managing Agents and the Investors, as to itself that the
representations and warranties of such Seller Party set forth in Section 5.1 of
the Agreement are true and correct in all material respects on and as of the
date hereof as though made on and as of such date and after giving effect to
this Amendment; and
          (b) Seller hereby represents and warrants to the Program Agent, the
Managing Agents and the Investors that, as of the date hereof and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes an Amortization Event or Potential Amortization Event.
          3.2 Effectiveness. The amendments set forth in Sections 2.1(b) and 2.2
hereof shall be effective as of the Effective Date when this Amendment or a
counterpart hereof shall have been executed and delivered by Seller, Servicer,
the Managing Agents and the Program Agent and consented to by the Conduit
Investors and the Required Committed Investors. The amendment set forth in
Section 2.1(a) hereof shall be effective when such amendments shall have become
effective subject to the further conditions that on the Effective Date, (i) the
amendment and restatement, dated the date hereof, the Fee Letter to which the
Seller is a party shall have become effective in accordance with its terms,
(ii) the supplemental Fee Letter dated the date hereof, to which El Paso is a
party shall have become effective in accordance with its terms and the fee
contemplated thereby shall have been paid, and (iii) the Aggregate Capital does
not exceed the Program Limit, determined after giving effect to the amendments
set forth in Section 2.2 above.
          3.3 Amendments and Waivers. This Amendment may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of Section 13.1 of the Agreement.
          3.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.5 Continuing Effect; No Other Amendments. Except to the extent
expressly stated herein, all of the terms and provisions of the Agreement are
and shall remain in full force

- 2 -



--------------------------------------------------------------------------------



 



and effect. This Amendment shall not constitute a novation of the Agreement, but
shall constitute an amendment thereof. This Amendment shall constitute a
Transaction Document.
          3.6 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
[SIGNATURE PAGES FOLLOW]

- 3 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

            SNG FUNDING COMPANY, L.L.C.
      By:   SNG Finance Company, L.L.C., its Manager                            
  By:         /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        SOUTHERN NATURAL GAS COMPANY, as Servicer
      By:        /s/ John J. Hopper         Name:   John J. Hopper       
Title:   Vice President and Treasurer        BNP PARIBAS, acting through its New
York Branch, as
      Program Agent and as Managing Agent for the Starbird
      Investor Group
      By:        /s/ Mary Dierdorff         Name:   Mary Dierdorff       
Title:   Managing Director              By:        /s/ Phillipe Mojon        
Name:   Phillippe Mojon        Title:   Vice President     

CONSENTED TO:

          STARBIRD FUNDING CORPORATION,          as a Conduit Purchaser    
 
       
By:
        /s/ Louise E. Colby
 
Name: Louise E. Colby    
 
  Title: Vice President    

[Signature pages to Amendment No. 4 to
SNG Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          BNP PARIBAS, acting through its New York Branch,          as Committed
Investor    
 
       
By:
       /s/ Mary Dierdorff
 
Name: Mary Dierdorff
Title: Managing Director    
 
       
By:
       /s/ Phillipe Mojon    
 
       
 
  Name: Phillippe Mojon
Title: Vice President    

[Signature pages to Amendment No. 4 to
SNG Receivables Purchase Agreement]

 